OPINION HENDLEY, Judge. Defendant was convicted of burglary of a dwelling, § 40A-16-3, subsec. A, N.M.S. A. 1953 (Repl.Vol.1964, Supp.1971). Prior to sentencing the state filed a supplemental information which charged that defendant had previously been found guilty of two other separate felonies, together with the current conviction and requesting defendant’s “. . . punishment should be in accordance with Section 40A-29-5-B [N. M.S.A.1953, (Repl.Vol.1964)] . . Section 40A-29-7, N.M.S.A.1953 (Repl. Vol.1964) which sets the procedure for •prosecution of habitual offenders states in part: “The court wherein a person has been convicted of a felony and where such person has been charged as a habitual offender under the provisions of sections 29-5 and 29-6 [40A-29-5 and 40A-29-6], shall cause such defendant, whether confined in prison or otherwise, to be brought before it, shall inform him of the allegations contained in such information and of his right to be tried as to the truth thereof according to law, and shall require the defendant to say whether he is the same person as charged in the information or not. If the defendant denies being the same person or refuses to answer, or remains silent, his plea or the fact of his silence, shall be entered of record and a jury shall be empaneled to inquire if the offender is the same person mentioned in the several records as set forth in the information. * * * ”  It is defendant’s contention that even though he affirmatively waived a jury trial on the question of identity, he did not admit that he was the same person charged in the supplemental information. We agree. The state contends that from a reading of the record as a whole, defendant did admit identity. We do not so read the record. Never did defendant or his counsel make such an admission. Although the record would lead one to believe defendant would have made such an admission had he been asked, the fact remains that he did not make the admission.  The law requires an admission or a determination of identity. Strict compliance with the procedures set forth in § 40A-29-7, supra (compare State v. Roybal, 66 N.M. 416, 349 P.2d 332 (1960)) is required. The trial court failed to comply with the statute. The cause is reversed and remanded for a hearing to be held in strict conformity with § 40A-29-7, supra. It is so ordered. WOOD, C. J., concurs. HERNANDEZ, J., dissenting.